Citation Nr: 0726922	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include depression, anxiety, and attention deficit 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served in active duty from April 1966 to February 
1968.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2002 
and May 2002 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied 
entitlement to service connection for a psychiatric disorder 
to include depression, anxiety, and attention deficit 
disorder.  Jurisdiction is now with the Fort Harrison, 
Montana, RO.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in April 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted 
before the claim for service connection for a psychiatric 
disorder to include depression, anxiety, and attention 
deficit disorder can be decided on the merits.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Independent medical 
evidence is needed to support a finding that the preexisting 
disorder increased in severity in service.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  

The medical evidence of record shows that the veteran's 
psychiatric disorder may have pre-existed service.  The 
January 2007 VA medical opinion indicates that the VA 
psychologist reviewed the claims file and the veteran's 
medical records and stated that the longstanding nature of 
the veteran's psychiatric difficulties apparently predated 
entrance into service.  The psychologist indicated that the 
veteran was currently being treated for bipolar disorder.  
The VA psychologist did not render a medical opinion as to 
whether any preexisting psychiatric disorder is currently 
present, the nature of any preexisting psychiatric disorder, 
and whether any such preexisting disorder was aggravated 
during service.  Also of record is an August 2001 VA mental 
health treatment record in which the treating mental health 
care worker indicated that the veteran had an abusive 
childhood which left him with childhood post traumatic stress 
disorder (PTSD) and service aggravated that disorder.  The VA 
mental health treatment records dated in 2001 show that the 
veteran was being treated for major depression.  

Service medical records show that upon entrance examination 
in March 1966, the veteran reported having frequent trouble 
sleeping, depression or excessive worry, and nervous trouble.  
The examining physician noted that the veteran had mild 
anxiety which required no treatment and no hospitalizations.  
A January 1968 service neuropsychiatric report indicates that 
emotionally unstable personality disorder was diagnosed.  The 
report indicates that the veteran had a severe character 
disorder which made it nearly impossible for the veteran to 
function satisfactorily in a civilian or military setting and 
made it unlikely that further rehabilitative efforts would 
effect any significant change in the personality or level of 
functioning.  Discharge from service was recommended.  Upon 
discharge examination in February 1968, the veteran reported 
having depression or excessive worry, nervous trouble, 
excessive drinking habit, and suicide attempt.    

The Board finds that a medical opinion is necessary in order 
to determine whether a current psychiatric disorder existed 
prior to service and was aggravated during service.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the VA psychologist who prepared 
the January 2007 VA medical opinion (or 
if he is no longer available, a suitable 
replacement) to prepare an addendum to 
the medical opinion that addresses 
whether the veteran had a psychiatric 
disorder that pre-existed entrance into 
service; if so, the examiner should 
report the diagnoses of that disorder and 
indicate whether there was an increase in 
severity of the preexisting psychiatric 
disorder during service and whether the 
veteran currently has that psychiatric 
disorder.  If there was an increase on 
the severity of any preexisting 
psychiatric disorder, the examiner should 
express an opinion as to whether such 
increase in severity was beyond the 
natural progress of the disease.  

The examiner should report all current 
psychiatric disorders.  If it is 
determined that any currently diagnosed 
psychiatric disorder did not preexist 
service, the examiner should express an 
opinion as to whether any such 
psychiatric disorder had its onset in 
service.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

2.  Readjudicate the issue on appeal.  If 
all the desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



